DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/27/22 has been entered.
 
Claim Status
The claim amendments and arguments filed 5/11/22 with the after final response have been entered. Claims 1-30 and 36 are cancelled. New claims 42-43 are added. 
Claims 31-35 and 37-43 are pending. Claims 33-35, 37, 40 and 41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/29/20.
Claims 31-32, 38-39 and 42-43 are currently under consideration for patentability under 37 CFR 1.104.

Claim Rejections Withdrawn
The rejection of claims 31-32, 38, and 39 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of applicant’s amendments thereto. The rejection of claims 30 and 36 is rendered moot by cancellation of the claims.  

The rejection of claims 31-32, 38, and 39 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of applicant’s amendments thereto. The rejection of claims 30 and 36 is rendered moot by cancellation of the claims.  

The rejection of claims 30 and 36 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a product (nucleic acid encoding a peptide that encodes for a portion of the telomerase protein) which appears to be a product that is not markedly different in structure from naturally occurring products is rendered moot by cancellation of the claims.  

Claim Rejections Maintained
Claim Rejections - 35 USC § 102(e)
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

The rejection of claims 31-32, 38-39 and 42-43 under pre-AIA  35 U.S.C. 102(e) as being anticipated by Brix et al (WO 2010/037395 A2; PCT filed 10/1/09; US priority 10/1/08; provided by applicant in IDS filed 4/27/17) is maintained. The rejection of claims 30 and 36 is rendered moot by cancellation of the claims. 
The instant claims are drawn to a nucleic acid molecule consisting of a nucleotide sequence encoding a polypeptide comprising a sequence of SEQ ID NO:1 or the sequence of an immunogenic fragment of SEQ ID NO:1 comprising at least 20 amino acids, or SEQ ID NO:2. The polypeptide encoded by the polynucleotide can be less than or equal to 100 amino acids in length. The molecule can have a different amino acid at the N and/or C terminus than the naturally occurring telomerase enzyme, and can encode a polypeptide different from the naturally occurring TERT gene. 
Brix et al discloses a vaccine composition comprising one or more nucleic acids encoding at least one antigenic peptide which can be used as peptides or combinations of peptides, or as part of an MHC monomer or multimer (see claim 1431). The antigenic peptides can comprise 8-30 amino acids, which would encompass peptides of “at least 20 amino acids” (see page 24). The 30 amino acid limit on these peptides would comprise less than 100 amino acids. The vaccine composition can comprise one or more biologically active molecules such as molecules with adjuvant effects, and one or more proteins (see claim 1450).  The vaccine compositions can be used as part of a combination therapy including administration of a chemotherapeutic or immunotherapeutic agent simultaneously (see page 839-840). Brix et al teach that the composition can be a pharmaceutical composition (see page 832), and the composition can comprise an adjuvant (see page 821). The antigenic peptide 
A peptide encoded by the nucleic acids, for example, is disclosed as SEQ ID NO:44230, which identical to SEQ ID NO:2. The sequence is disclosed on page 274 (see image below). The aptamer is described as being derived from telomerase (see e.g. page 250). The peptide is listed as part of Table 10: Cancer antigen epitopes (see e.g. page 72 for the top label of the table, and also page 888 for description of table). The vaccine can comprise the antigenic peptides of table 10 (see e.g. pages 53 and 814). Further, the vaccine can comprise a virus or DNA vector encoding one or more antigenic peptides from Table 10 (see e.g. page 814). The reference specifically indicates that DNA and RNA are anticipated, both antisense and encoding the protein are known functions (see page 819-820). Claim 1431 is directed to “A vaccine comprising…nucleic acids encoding said MHC monomers, MHC multimers, antigenic peptides an/or antigenic polypeptides.” This shows that nucleic acids encoding any of the recited antigenic peptides is anticipated. Claim 282 recites that one of the polypeptides of the complex is an antigenic peptide, at least some of which were disclosed in Table 10. Aptamers are also anticipated that can be either DNA or RNA (see e.g. page 739). The antigenic peptide can exist in a fusion protein with the MHC complex, which would comprise adding a non-native amino acid to either the N or C terminus (see e.g. pages 731-733, and especially on page 747 stating “one of the polypeptides of the MHC Complex (i.e. the [beta]2M, heavy chain or the antigenic peptide) is linked by a protein fusion to the multimerization domain”). The MHC complex can be mutated by substitution, wherein the complex comprises the peptide that would be encoded by the nucleic acid (see e.g. page 17-18).
  

    PNG
    media_image1.png
    297
    1298
    media_image1.png
    Greyscale



Applicant’s Arguments
Applicant argues:
1. SEQ ID NO:27 (as disclosed by SEQ ID: 137,479) is shorter than the 20 amino acid fragment required for SEQ ID NO:1.
2. Brix does not disclose any RNA or DNA molecule that encodes any polypeptide. The claims do not refer directly to SEQ ID NO:44,230 exactly. Therefore, there is no direct or unambiguous disclosure of an RNA or DNA that encodes the polypeptide having the sequence of SEQ ID NO:44,230. Claim 345 refers to claim 337, which introduces molecules with biological activity but does not provide sequences for these molecules. Claim 818 refers to Tables 10 and 13, but states that the peptide is required to have a modified sequence obtained by modification of a sequence in the tables. Therefore, the claim does not refer to the sequences in the tables, but only modifications thereof. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. The rejection has been amended to remove reference to SEQ ID NO:137,479. Therefore, this argument is moot. 
2.  The rejection has been updated to reflect the current claim amendments. Applicant’s assertion is incorrect. The Examiner did not fail to “challeng[e] this assessment” regarding DNA and RNA molecules. While the exact sequence of the nucleic acid encoding the antigenic peptides of the reference are not enumerated, they are anticipated. It is noted that the instant application does not set forth specific, enumerated nucleic acid sequences for the encompassed polypeptides, but assumes that one of skill in the art would be able to identify the exact sequence of the nucleic acid based on the amino acid sequence. It is similarly within the skill of one in the art to identify the nucleic acid sequence of Brix from the amino acid sequences for the peptides provided. 
The rejection previously described that the reference recited DNA and RNA molecules. Further, the updated rejection has added additional cited reference passages that support the rejection. The vaccine can comprise the antigenic peptides of table 10 (see e.g. pages 53 and 814). Further, the vaccine can comprise a virus or DNA vector encoding one or more antigenic peptides from Table 10 (see e.g. page 814). The reference specifically indicates that DNA and RNA are anticipated, both antisense and encoding the protein are known functions (see page 819-820). Claim 1431 is directed to “A vaccine comprising…nucleic acids encoding said MHC monomers, MHC multimers, antigenic peptides an/or antigenic polypeptides.” This shows that nucleic acids encoding any of the recited antigenic peptides is anticipated. Claim 282 recites that one of the polypeptides of the complex is an antigenic peptide, at least some of which were disclosed in Table 10. The aptamer can be either DNA or RNA (see e.g. page 739). This is an unambiguous disclosure of nucleic acids encoding the peptides enumerated in Brix, therefore the rejection is maintained. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The rejection of claims 31-32, 38-39 and 42-43 on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,383,928 is maintained. The rejection of claims 30 and 36 is rendered moot by cancellation of the claims. Although the claims at issue are not identical, they are not patentably distinct from each other.
 The instant claims are drawn to a nucleic acid molecule consisting of a nucleotide sequence encoding a polypeptide comprising a sequence of SEQ ID NO:1 or the sequence of an immunogenic fragment of SEQ ID NO:1 comprising at least 8 amino acids wherein the fragment has the sequence of, for example, SEQ ID NO:27, having at least 80% identity and less than 100 amino acids, wherein the polypeptide is not one of SEQ ID NO:6 or 11 to 16. The polypeptide encoded by the polynucleotide can be less than or equal to 80 amino acids in length. The transitional phrase used in claim 6 is "has the sequence." The transitional phrase “has” is not defined by the instant specification. MPEP 2111.03 states that transitional phrases such as “having” must be interpreted in light of the specification to determine whether open or closed claim language is intended. In the instant application, the phrase is not defined, and therefore will be interpreted as open language.  Therefore sequences comprising one of the instant sequences in the claims, for example SEQ ID NO:27, will be interpreted to read on the instant claims. The polypeptide can be less than 20 amino acids, or can comprise at least 20 amino acids, and comprises an adjuvant, diluent or excipient. The composition can be a cocktail of nucleic acids. The pharmaceutical composition can comprise an additional therapeutic ingredient. The dose can be between 1 and 500 micrograms. The molecule can comprise RNA, can have a different amino acid at the N and/or C terminus than the naturally occurring telomerase enzyme, and can encode a polypeptide different from the naturally occurring TERT gene. 
The ’928 patent claims a cocktail of nucleic acids which can comprise nucleic acids that encode polypeptides that comprise SEQ ID NO:1-10 or 17-40 (see e.g. claims 1-30). The nucleic acids can be part of a pharmaceutical composition comprising an adjuvant, diluent or excipient (see e.g. claims 1-30). The composition can comprise a further therapeutic ingredient, or have a dose of 1-500 micrograms (see e.g. claims 1-30). The nucleic acid can be coupled to an immunogenic carrier (see e.g. claim 1-30). The term “nucleic acid” is defined in the specification as including both “DNA or RNA” (see e.g. column 12, line 35-40). The recitation of sequence identity that is not 100% would inherently include non-natural variants in the sequence and therefore would meet the limitations of instant claims 31 and 32. 
Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined.”

Applicant’s Arguments
Applicant argues:
1. Applicant will address the rejection upon indication of allowable subject matter. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. Applicant is reminded that a rejection under double patenting precludes the identification of allowable subject matter.  Applicant has not filed a terminal disclaimer, and the claims remain rejected for reasons set forth above. 
It is strongly advised that Applicants file any Terminal Disclaimer by using eTerminalDisclaimer (http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp) in EFS-Web.  The new eTerminal Disclaimer provides applicants with many advantages and promotes greater efficiency in the patent examination process. This web-based eTerminal Disclaimer can be filled out completely online through web-screens and no EFS-Web fillable forms are required. eTerminal Disclaimers are auto-processed and approved immediately upon submission if the request meets all of the requirements.  This is especially important for a Terminal Disclaimer filed after final.
Fees must be paid immediately which will then provide users more financial flexibility.  A paper filed Terminal Disclaimer requires a fee but does not guarantee a Terminal Disclaimer approval. Each eTerminal Disclaimer filed requires a single terminal disclaimer fee, but can include up to 50 “reference applications” and 50 “prior patents”.
See http://www.uspto.gov/patents/process/file/efs/guidance/eTD-QSG.pdf for instructions. For assistance with filing an eTerminal Disclaimer, or to suggest improvements, please call the Patent Electronic Business Center at 866-217-9197 (toll free) or send an email to EBC@uspto.gov. 

New Claim Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the phrase “wherein the nucleotide sequence which encodes the polypeptide is different from that comprised within a naturally occurring human telomerase reverse transcriptase gene” renders the claim indefinite. It is unclear if the difference in sequence is due to a difference in polypeptide sequence that is encoded by the nucleic acid, or if the difference is from choosing interchangeable codons for the encoded amino acids. Several amino acids have more than one codon that can encode the amino acid, which would cause the sequence to be different from the naturally occurring gene. 
Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA K MCCOLLUM/               Examiner, Art Unit 1646                                                                                                                                                                                         	9/27/22